Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

Nunez Supermarket Corp. / Evelyn Nunez
d/b/a Sanford Supermarket,

Respondent.

Docket No. C-14-1833
FDA Docket No. FDA-2014-H-1325

Decision No. CR3451

Date: November 10, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Nunez Supermarket Corp. / Evelyn Nunez d/b/a Sanford
Supermarket that alleges facts and legal authority sufficient to justify the imposition of a
civil money penalty of $500. Respondent did not answer the Complaint, nor did
Respondent request an extension of time within which to file an answer. Therefore, I
enter a default judgment against Respondent and assess a civil money penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold cigarettes to
minors, failed to verify that cigarette purchasers were 18 years of age or older, and sold
individual cigarettes thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
21 USC. § 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. pt. 1140 (2013). CTP seeks a civil money penalty of $500.
On September 10, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), Iam required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e¢ Respondent owns Sanford Supermarket, an establishment that sells tobacco
products and is located at 159 Sanford Street, East Orange, New Jersey 07018.
Complaint § 3.

e During an inspection of Respondent’s establishment on July 4, 2013, at
approximately 11:17 AM CT, an FDA-commissioned inspector observed that “a
person younger than 18 years of age was able to purchase a single cigarette . . . [.]”
The inspector also observed that “the minor’s identification was not verified
before the sale... .” Complaint § 10.

e On August 15,2013, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from July 4, 2013. The letter explained that the
observations constituted violations of regulations found at 21 C.F.R. § 1140.14(a)
(b)(1), and (d), and that the named violations were not necessarily intended to be
an exhaustive list of all violations at the establishment. The Warning Letter went
on to state that if Respondent failed to correct the violations, regulatory action by
the FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint § 10.

e Andres Montero, identifying himself as the site manager, responded to the
Warning Letter on behalf of Respondent in a September 4, 2013 letter. “Mr.
Montero stated that the employee who made the sale was issued a discipline
letter.” He further stated that, “employees are instructed to check the identification
of anyone under 27 years old who attempts to purchase tobacco, not to sell
tobacco to minors, and not to sell individual cigarettes.” Complaint J 11.
e During a subsequent inspection of Respondent’s establishment on May 25, 2014,
at approximately 10:27 AM, FDA-commissioned inspectors documented that “a
person younger than 18 years of age was able to purchase a package of Newport
cigarettes .. .[.]” The inspectors also documented that “the minor’s identification
was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than

18 years of age. 21 C.F.R. § 1140.14(b)(1). Additionally, the regulations prohibit the
sale of individual cigarettes. 21 C.F.R. § 1140.14(d).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
individual cigarettes, 21 C.F.R. § 1140.14(d) on July 4, 2013. On July 4, 2013, and May
25, 2014, the Respondent also violated the prohibition against selling cigarettes to
persons younger than 18 years of age, 21 C.F.R. § 1140.14(a); and the requirement that
retailers verify, by means of photo identification containing a purchaser’s date of birth,
that no cigarette purchasers are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).
Therefore, Respondent’s actions constitute violations of law that merit a civil money
penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

